DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:  the typographical/grammatical informalities:
 “…As an electronic noise element in the context of the invention is regarded every electronic component…”  in page 3 needs to be corrected.  A suggested correction is -- As an electronic noise element in the context of the invention is regarded as every electronic component--. 
“…Particularly suitable are passive noise elements, which can optionally also be operated as active noise elements, in particular in particular by being applied with an auxiliary current as explained above, if necessary”… in page 6 needs to be corrected.  A suggested correction is -- Particularly suitable are passive noise elements, which can optionally also be operated as active noise elements, in particular [[in particular]] by being applied with an auxiliary current as explained above, if necessary. --.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites the limitation "the selection" in lines 4-5, “the properties” in line 5, “the statistical evaluation” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 in lines 4-6 recites the limitation “an electronic noise element as means of providing a noise signal that can be used for the selection of a treatment frequency, the properties of which have at least a partial dependence on at least one biophysical radiation of the human body” which renders the claim unclear. More specifically, it is unclear as to whether the limitation “the properties of which have at least a partial dependence on at least one biophysical radiation of the human body” is further limiting “an electronic noise element”, “noise signal”, or “the treatment frequency”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “noise signal” in claims is used by the claim to mean “sensor signal” while the accepted meaning is “any non-signal related voltage or current in an electronic system” as evidenced in 
Dependent claims 22-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 22-24  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Interpretation Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 line 4 limitation “means of providing a noise signal” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “providing a noise signal” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:   “a sensor for detecting an electric, magnetic or electromagnetic field, a sensor for detecting infrared radiation or a sensor for detecting heat radiation” as disclosed in instant application specification page 5  (“the means for providing a noise signal that can be used for selecting a treatment frequency is a sensor for detecting an electric, magnetic or electromagnetic field, a sensor for detecting infrared radiation or a sensor for detecting heat radiation”)  and “an electronic noise element 22 in the form of an infrared diode 24” as disclosed in instant application specification page 11 (“an electronic noise element 22 in the form of an infrared diode 24, here near an outer side of the housing 12, as means for providing a noise signal that can be used for selecting a treatment frequency.”) . 
Claim 21 lines 12-13 limitation “means for signal processing and for generating a digital data stream of the noise signal” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for signal processing and for generating a digital data stream of the noise signal” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth 
Claim 21 lines 12-13 limitation “means for the statistical evaluation of the digital data stream” has been  interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “the statistical evaluation of the digital data stream” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:   “a statistical evaluation unit 36” as disclosed in instant application specification page  13 (“a selection of a treatment frequency takes place by means of a statistical evaluation unit 36 in a last optional step E.”). 
Claim 21 lines 12-13 limitation “means for determining a treatment frequency dependent on the statistical evaluation” has been  interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “determining a treatment frequency dependent on the statistical evaluation” without reciting sufficient structure 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes; Donald Alan (Pub. No.: US 20150297888 A1, hereinafter referred to as “Rhodes”).
As per independent Claim 21, Rhodes discloses a device for generating electrical, magnetic and/or electromagnetic signals, which can be used with different treatment frequencies for treating the human body, the device (Here, the limitation following “can be” i.e. “used with different treatment frequencies for treating the human body” is recited as an optional limitation. Thus, a broad yet reasonable interpretation of this limitation would not necessarily require the limitation “used with different treatment frequencies for treating the human body”. 
Rhodes in at least abstract, fig. 1-5, [0002-0003], [0005-0007], [0013], [0015-0018], [0020-0021], [0026-0028], [0030-0031], [0034]  for example discloses relevant subject-matter. More specifically, Rhodes in at least fig. 2, [0013], [0015-0016], [0028] for example discloses a device 12 for generating electrical, magnetic and/or electromagnetic signals that can be used as recited. See at least Rhodes [0013] “electrical energy in the form of electrical interferential pulses are delivered into the patient's body… the effect of the electrical interferential pulses is monitored by one or more sensors that detect a function or an aspect of the autonomic nervous [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which may preferably be a digital temperature ... The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”) comprising:
an electronic noise element as means of providing a noise signal that can be used for the selection of a treatment frequency, the properties of which have at least a partial dependence on at least one biophysical radiation of the human body (Here, the limitation following “can be” i.e. “used for the selection of a treatment frequency, the properties of which have at least a partial dependence on at least one biophysical radiation of the human body” is recited as an optional limitation. Thus, a broad yet reasonable interpretation of this limitation would not necessarily require the limitation “used for the selection of a treatment frequency, the properties of which have at least a partial dependence on at least one biophysical radiation of the human body”.
Rhodes in at least fig. 1-3, [0016], [0027-0028], [0031] for example discloses an electronic noise element/temperature sensor 18/20 as means of providing a noise signal that can be used for the selection of a treatment frequency, the properties of which have at least a partial dependence on at least one biophysical radiation/temperature of the human body. See at least Rhodes [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… The purpose of the trial is to determine parameters that produce a significant increase in digit temperature based on the premise that this is a proxy for improved blood circulation”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”), 
wherein the electronic noise element outputs an output signal superimposed on the noise signal in addition to the output signal (Rhodes in at least [0016-0018], [0020-0021], [0027], [0031] for example discloses wherein the electronic noise element 18, 20 outputs an output signal superimposed on the noise signal in addition to the output signal i.e. IR emission of the subject. [0016] “a patient 10 is hooked up to an electrical interferential therapy device 12 inside a housing 14. … The reaction of the patient 10 is monitored by one or more sensors 18, 20 which [0020] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28.”;[0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically.”) and 
wherein the noise signal can be influenced individually due to biophysical radiation of a body of a person to be treated so that, by interaction between the body of the person to be treated and a resulting noise influenced by a corresponding radiation of the body, a selection of a treatment frequency may take place(Here, the “can be” encompassing limitation i.e. “influenced individually due to biophysical radiation of a body of a person to be treated so that, by interaction between the body of the person to be treated and a resulting noise influenced by a corresponding radiation of the body, a selection of a treatment frequency may take place” and may encompassing limitation “a selection of a treatment frequency may take place” are recited in an optional manner. Thus, a broad yet reasonable interpretation of these limitation would not necessarily require the limitation “influenced individually due to biophysical radiation of a body of a person to be treated so that, by interaction between the body of the person to be treated and 
Rhodes in at least [0013], [0016],  [0027-0028] for example discloses wherein the noise signal can be influenced individually due to biophysical radiation/IR emission of a body of a person to be treated so that, by interaction between the body of the person to be treated and [0028] “the patient is subjected to a series of tests, initially using different beat frequencies in an attempt to determine an effective, optimum or ideal combination of parameters that produce a desired effect on the autonomic nervous system and thereby determine a preferred treatment regimen. This may be accomplished by using one of the carrier frequencies and delivering a series of pulses…while sensing and recording the temperature measured by the sensors 18, 20… The purpose of the trial is to determine parameters that produce a significant increase in digit temperature based on the premise that this is a proxy for improved blood circulation”;),  
wherein means for signal processing and for generating a digital data stream of the noise signal are provided for evaluating the noise signal(Rhodes in at least fig. 2, 5, [0016], [0034] for example discloses wherein means for signal processing and for generating a digital data stream of the noise signal which are encompassed in the  processor module, computer are provided for evaluating the noise signal. See Rhodes at least [0016] “Each sensor 18, 20 may be connected …to a module 28 in the housing 14. The module 28 may be a data processor to record the temperature sensings from the sensors 18, 20, store the values in a memory module 30, control the treatment module 16 and otherwise operate the device 12.”; [0034] “processor module 80 which includes all of the functions of the processor 28 and a communication module 82 providing a communication link 84 directly with a computer 86 … interferential device 76 transmits parameter determining information as well as treatment information to the computer 86 so it may be reviewed for accuracy”), and 
wherein means for the statistical evaluation of the digital data stream and means for determining a treatment frequency dependent on the statistical evaluation are provided for [0016] “The carrier and beat frequencies used in selecting treatment parameters may be selected by the actuators 50, 52, 54 or default selections may be provided by software in the processor 28”; [0031] “Following a successful trial that determines parameters suggesting substantially improved blood flow, i.e. the temperature response is above a predetermined threshold …the selected treatment may be delivered to the patient in response to a message on the display 48 or automatically”; [0034] “processor module 80 which includes all of the functions of the processor 28 and a communication module 82 providing a communication link 84 directly with a computer 86 … interferential device 76 transmits parameter determining information as well as treatment information to the computer 86 so it may be reviewed for accuracy”).

As per dependent Claim 22.
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes as evidenced by Sato, Shigemi et al. (Pub. No.: US 20020037026 A1, hereinafter referred to as “Sato”).
As per dependent Claim 24, Rhodes further discloses device of claim 21(see Claim 21 analysis above), wherein a noise voltage is provided as the noise signal (Rhodes in at least fig. 3, [0027] for example discloses a noise voltage is provided as the noise signal i.e. passive infrared sensor signal derived from infrared emission of the subject.  See at least Rhodes [0027] “a suitable temperature sensor 18… An infrared temperature sensor (not shown) or other suitable temperature measuring device is incorporated into one or the other of the clip sections 62, 64. In the alternative, an infrared sensor (not shown) may be exposed on the housing 14 so the patient simply places finger tips on the housing 14.” Also, the provision of noise voltage as the noise signal by infrared sensors is well-known in the art as evidenced by Sato see [0008] “an infrared receiving sensing unit …which receives infrared radiation from the ear to output a voltage signal according to the temperature of the ear”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Sato.
As per dependent Claim 23, Rhodes discloses the device of claim 22 (see Claim 22 analysis above).
Rhodes does not explicitly disclose an infrared diode with a p-n-junction passive noise element feature.
In an analogous, infrared sensor based physiological temperature measuring device field of endeavor, however, Sato discloses device wherein the electronic noise element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element(Sato in at least abstract, [0022], [0023], [0098],[0141] for example discloses device wherein the electronic noise element/infrared sensing element includes a sensor for detecting infrared radiation in the form of an infrared diode, wherein the p-n-junction of which serves as a passive noise element. See at least Sato 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the infrared radiation sensor as taught by Rhodes, to be an infrared diode, wherein the p-n-junction of which serves as a passive noise element, as taught by Sato. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of [a]  easily measuring the temperature in any place at any time independently of the environment because the temperature characteristic is linear due to use of the PN junction as the thermosensitive portion (Sato, [0023]); and/or providing a . 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims:
  US 20150031964 A1 for disclosing a system that includes a physiological signal detecting device  which includes one or more sensors for detecting one or more physiological signals of the mammal such as  an optical sensor (e.g. infrared sensor), a junction-based photodetector (e.g. photodiode, phototransistor, etc.), a capacitive photosensor, a pyroelectric sensor, a thermopile, a thermoresistive sensor (e.g. a thin-film thermoresistor, and a thermistor), a thermocouple, a diode temperature sensor, a transistor temperature sensor, a magnetic sensor (e.g. hall effect sensor) similar to what is claimed and disclosed. 
US 20100082027 A1 for disclosing frequency specific micocurrent for treatment of human ailments similar to that disclosed. 
US 20020099425 A1 for disclosing an apparatus for treating patients using electrical interferential therapy via multiple electrodes to define multiple treatment channels, with each channel having a discrete frequency and an adjustable beat frequency between all or selected channel pairs similar to that claimed. 
US 20110105916 A1 for disclosing an electrical interferential device comprising a circuit for delivering electrical interferential energy into the body of a patient. A sensor detects a function of the autonomic nervous system of the patient and provides an output indicative of the response of the autonomic nervous system to the electrical interferential energy. A treatment 
US 20120185016 A1 for disclosing an apparatus and method for treating a biological organism comprising a device for emitting and delivering energy to the biological organism, a programmable controller for varying the type and amount of energy emitted, and apparatus for sensing a condition of the biological organism similar to that disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        June 14, 2021